REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 19, 2022, has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .
Response to Amendment
		Applicant’s amendment and remarks filed July 19, 2022, are responsive to the office action mailed April 20, 2022.  Claims 1-20 were previously pending.  Claims 1, 4-6, 9-11, and 13-14, have been amended and claims 2-3, 12, and 17-20, are cancelled.  Claims 1, 4-11, and 13-16, are therefore currently pending and are allowed.
Pertaining to rejection under 35 USC 112 in the previous office action
Claims 17-20 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The amendment cancelling these claims has rendered moot this ground of rejection of the claims.
Claim 3 was rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The amendment cancelling claim 3 has rendered moot this ground of rejection of this claim.
Pertaining to rejection under 35 USC 101 in the previous office action
		Claims 1-20 were rejected under 35 U.S.C. 101 because the claimed invention was directed to an abstract idea without significantly more.  The amendment cancelling claims 2-3, 12, and 17-20, renders moot this rejection of those claims.  The amendment of the remaining claims has overcome this ground of rejection.
In the instant case claims 1 and 4-10 are directed to a process and claims 11 and 13-16 are directed to a manufacture.  All claims are therefore within statutory categories.  See MPEP 2106.03, Eligibility Step 1.  Addressing step 2A prong 2 results in the identification of a number of additional elements beyond the abstract ideas.  Those additional elements clearly integrate the abstract idea into a practical application.  MPEP 2106.04(d); 2019 PEG, Step2A2, 84 FR 50.  The additional elements include a processor. a storage device, input systems including user interfaces filled with data input by a user in multiple data fields corresponding to work order information such as description, repair item, work type, etc..  The processor in coordination with all of the other additional elements gathers historical data and matches it with current work order data to generate candidate products for the current work order.  The processor accomplishes this by converting natural language text received from the data fields of the current work order into set(s) of numerical vectors and converting natural language text from data field(s) of historical work orders associated with the candidate products into numerical vectors, and determining similarity measurements between the products and work orders based on the vectors.  A machine learning classification model is used to generate probability score based on the numerical vectors.  A ranked list of recommended candidate products is thus produced and presented to a user by displaying a graphical user interface recommending candidate products on a ranked list to resolve the current work order. 
Based on the above steps and activities performed by the additional elements individually, in combination, and altogether as a whole thus demonstrates that the additional elements integrate the judicial exception into a practical application and apply or use the judicial exception in ways that go beyond generally linking the use of the judicial exception to a particular technological environment.  See MPEP 2106.05.  The claims further identify technical improvements realized by the claims over the prior art. MPEP 2106.05(a).

The most closely applicable prior art has been previously introduced and distinguished by amendment and argument during the course of prosecution.  See office action mailed April 20, 2022.  
In light of the above and examiner’s overall review of the prior art it is examiner’s conclusion that the body of prior art currently known to the examiner does not alone or in combination disclose, anticipate, or otherwise fairly and reasonably render obvious the above noted features of the present method.  It should be noted that this conclusion is based on the presence of all claimed features as they operate in conjunction rather than solely on any one feature or isolated group of features.
The most relevant applicable and nonduplicative prior art having been previously introduced, addressed, and distinguished, by amendment and argument during the course of prosecution, it is examiner’s position that together with the above the record is clear with regard to the reasons for allowability of the claimed invention over the prior art and all applicable rules and statutes.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM LEVINE whose telephone number is (571)272-8122. The examiner can normally be reached Monday - Thursday 9am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571.272.6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM L LEVINE/Primary Examiner, Art Unit 3625                                                                                                                                                                                                        August 13, 2022